         Case 3:16-cv-01818-PG Document 107 Filed 02/18/21 Page 1 of 1




               United States Court of Appeals
                                 For the First Circuit
                                    _____________________

Nos. 18-1618; 18-1684
                               MARIA SUÁREZ-TORRES and
                              NORBETO MEDINA-RODRIGUEZ,

                                      Plaintiffs, Appellants,

                                                 v.

       PANADERIA Y RESPOSTERIA ESPAÑA, INC., d/b/a PANADERIA ESPAÑA
                    and IMMOBILIARIA ISLA VERDE, INC.,

                                      Defendants, Appellees.
                                      __________________

                                          JUDGMENT

                                   Entered: February 17, 2021

        This cause came on to be heard on appeal from the United States District Court for the
District of Puerto Rico and was argued by counsel.

         Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
district court's post-judgment denial of the motion for attorney's fees and the denial of the motion
to reopen are affirmed.


                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


cc: Jose Carlos Velez-Colon, Jose Enrico Valenzuela-Alvarado
